Upon careful consideration of the petition for rehearing, we are unable to discover any material question of fact or principle of law that has been overlooked or disregarded, and the petition is, therefore, dismissed.
We wish, however, to remove any impression that the Court intended to adjudge that the proposition made by defendant and rejected by plaintiff before the suit was brought had bound defendant to assume the burden of clearing out the Tiger River through the lands of the plaintiff. The Court adjudged nothing on this point, except that the plaintiff could not have an injunction without consenting that defendant might clean out the stream if it so desired. The Civil Code, secs. 1465 to 1468, lays upon the commissioners of health and drainage the duty of enforcing the obligation of landowners to clean out streams adjacent to their lands. It is the duty of that *Page 564 
board, and not of the Court, to decide, in the first instance, whether the plaintiff has failed to perform any duty imposed on him by those sections, and also to take the necessary steps to enforce compliance with the statute. The order making the injunction conditional on plaintiff's consenting that defendant may clean out the stream does not require defendant to clean it out, nor does it in any wise prejudice or affect any right defendant may have to apply to the commissioners of health and drainage to compel plaintiff to clean out any portion of Tiger River at his own expense.